           Case 3:17-cv-00101-RDM Document 394 Filed 01/13/20 Page 1 of 3

1700 G Street NW,
Washington, DC 20552

January 13, 2020
Via ECF
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503
       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
         In accordance with paragraph 1 of Special Master Order #59, the Bureau writes to indicate
that it is challenging Navient’s privilege claims over documents relating to the exercise in which
Navient’s credit reporting expert, Beji Varghese, requested 25 accounts to be supplied by Navient
and drew conclusions based on those 25 accounts. Navient has not met its burden of establishing
that the work product privilege is applicable in a situation where an individual, who is not
designated as an expert witness, does data selection and analysis, and a lawyer serves as a conduit to
transmit the results of that individual’s work to the testifying expert. 1
        The Declaration of Daniel Kearney, which Navient submitted in response to Special Master
Order #59, makes manifest that there is no legitimate privilege claim associated with the documents
that the Bureau seeks. As the declaration indicates, WilmerHale attorneys functioned as nothing
more than intermediaries in a process by which Mr. Varghese sought and received previously
unproduced data from Navient that he relied on as the basis for opinions expressed in his report. Mr.
Varghese had a request, he passed along that request to a WilmerHale attorney, and that
WilmerHale attorney “conveyed the request” to Navient. The request was then apparently handled
by a Navient employee, Brad Jones. When Mr. Jones supplied the requested information, the
WilmerHale attorney then passed along Mr. Jones’s work to Mr. Varghese’s assistant. The
declaration does not indicate any way in which disclosure of some or all of the requested documents
might reveal the attorneys’ mental impressions or legal theories in connection with this litigation.
Thus, there is no basis for the work product privilege claim that Navient has asserted.
        Here, Mr. Jones’s work is akin to that of a non-testifying expert whose work formed the
basis of opinions offered by a testifying expert. Where an individual assisting a testifying expert
performs work that forms the basis for a testifying expert’s opinions, that work is generally
discoverable, even though only the results were “considered” by the expert. See, e.g., Johnson v.
Gmeinder, 191 F.R.D. 638, 649-50 (D. Kan. 2000) (allowing discovery from records custodian
because a party’s testifying expert had relied on documents from that custodian); In re Interco, Inc.,
146 B.R. 447, 450 (Bankr. E.D. Mo. 1992) (allowing discovery where party sought “to discover the
mechanical methods, tests, procedures, assumptions and comparisons which will support the
conclusions of . . . the trial expert.”) (quotation omitted).
        In addition, the information sought here is, at best, fact work product, which receives only
limited protection. See Strauss v. Credit Lyonnais, S.A., 242 F.R.D. 199, 230 (E.D.N.Y. 2007)

       1
         The burden of establishing a privilege is on the party asserting the privilege. See, e.g., U.S.
Airline Pilots Ass’n v. Pension Benefit Guaranty Corp., 274 F.R.D. 28, 31 (D.D.C. 2011).
           Case 3:17-cv-00101-RDM Document 394 Filed 01/13/20 Page 2 of 3



(distinguishing “between matters revealing the thought processes of a party’s representative and
factual information obtained in anticipation of litigation” and observing that while “[s]ubstantial
protection is afforded the first category [only] [l]imited protection is afforded the second.”)
(quotation omitted). Navient cannot use work product privilege as a sword and a shield, disclosing
selective accounts that have been cherry-picked while asserting immunity regarding
communications that might reveal, for example, what methods were used to select those accounts
and whether the larger population of accounts has different characteristics. See, e.g., SEC v. Lavin,
111 F.3d 921, 933 (D.C. Cir. 1997) (“The prohibition against selective disclosure of privileged
materials derives from the appropriate concern that parties do not employ privileges both as a sword
and as a shield”).
         It is crystal clear that this situation parallels that for which Navient was granted discovery
from TransUnion, as the Bureau urged at the December 20, 2019 hearing. Dr. Michael Turner, the
Bureau’s credit reporting expert, asked for data from TransUnion that was not previously produced
in this litigation. Navient characterized TransUnion’s work as a “black box,” and Dr. Turner and
TransUnion were both ordered to produce all communications regarding the work that TransUnion
did.
         Here, Mr. Varghese asked for data from Navient that was not previously produced in this
litigation. In response, Navient performed work to determine what accounts to select for each of
five months, and in connection with those accounts, Navient must have performed related tasks
such as determining what data fields to supply and how to extract those fields. This process is a
complete “black box” to the Bureau. Thus, the appropriate remedy, as the Bureau previously
requested, is for Navient to be ordered to produce all communications relating to the exercise
(excluding those exclusively among Navient’s counsel), just as Navient received similar
communications relating to Dr. Turner’s work. In its December 6, 2019 letter making its request,
the Bureau articulated three categories of potentially relevant documents. 2 With the information
disclosed in Mr. Kearney’s declaration, the Bureau is now in a position to refine the categories of
documents to be produced. Navient should be required to produce all communications between
Navient’s counsel or Navigant, Inc., and any Navient employee, as well as all internal Navient
documents and communications, relating to any aspect of the work done in connection with Mr.
Varghese’s opinions regarding the 25 accounts described in his report (at paragraphs 104, 105, 173,
175, and 178), including but not limited to communications and documents relating to the request
for, selection of, or provision of records relating to those accounts, and the processing of data in
connection with any of the above tasks.
        Simply put, there are no meaningful distinctions that would require this issue to be treated
differently from how Navient’s requests for discovery relating to TransUnion’s work was handled.
The fact that Mr. Varghese used WilmerHale as an intermediary to convey his requests is of no
consequence, just as if Dr. Turner had used Bureau attorneys as mere intermediaries (he did not),

       2
         Those categories were: (a) communications between Mr. Varghese (or his assistants) and
Navient relating to the exercise that resulted in Mr. Varghese drawing conclusions based on 25
accounts, (b) internal Navient documents relating to the exercise, and (c) communications with
counsel about the exercise to the extent those communications “identify facts or data that the party’s
attorney provided and that the expert considered in forming the opinions to be expressed” or
“identify assumptions that the party’s attorney provided and that the expert relied on in forming the
opinions to be expressed.”

                                                   2
           Case 3:17-cv-00101-RDM Document 394 Filed 01/13/20 Page 3 of 3



that would not have given rise to any valid privilege claim whereby TransUnion’s work would be
completely shielded from discovery. And the fact that Dr. Turner paid money to TransUnion is also
of no consequence; that is simply a function of the fact that Navient, as the party whose conduct is
at issue, already possesses the unproduced data, whereas the Bureau had to seek the data from a
non-party. Finally, this is not at all the same as the normal process by which attorneys select
information to provide to an expert, as Navient’s counsel claimed at the December 20, 2019
hearing. See 12/20/19 Hearing Tr. at 11 (“what I don’t understand is how that is different from any
other issue involving provision of documents to an expert”). Based on the declaration, this was not a
situation in which WilmerHale attorneys used their judgment and discretion to select the documents
or information to provide to Mr. Varghese from the universe of materials that has been produced in
this case. Such compilations of previously produced documents or information that reflect an
attorneys’ mental impressions and legal strategies can be protected. But the declaration establishes
that the work Brad Jones did was analysis and processing from an unproduced universe of data; this
type of factual exercise does not receive protection.
         Finally, it is important to stress that the information that the Bureau is requesting here is
critical to allowing the Bureau to effectively respond to Mr. Varghese’s report. Without the
information that the Bureau seeks here, the Bureau has no way to evaluate Mr. Varghese’s opinions
that are based on the 25 accounts he received. Mr. Varghese received from Navient a highly
selective data set consisting of only limited information about 25 accounts, but the Bureau has
received no information as to how the 25 borrower accounts were chosen, how Navient’s servicing
records were processed to produce the data supplied to Mr. Varghese for those 25 accounts, what
information was supplied and not supplied for those 25 accounts as a result of the processing of
those records, and what methods were used internally by Navient to ensure the accuracy and
reliability of its work. 3 Mr. Varghese will not be in a position to answer these questions because he
relied on a Navient employee to do the work for him. Yet the information the Bureau seeks is
essential to the development, foundation, and basis of Varghese’s opinion. The Bureau is entitled to
know how the group of 25 accounts was selected to test the reliability and validity of that process.
Accordingly, it is extremely important for the Bureau to receive the documents it seeks so that it can
penetrate the “black box” that currently exists regarding Mr. Varghese’s use of data selectively
culled from a previously unproduced data universe.
       For the foregoing reasons, the Bureau respectfully requests entry of the accompanying
proposed order.

                                                     Respectfully submitted,
                                                     /s/ Nick Jabbour




       3
         As just one example of the numerous questions raised by the 25 borrowers chosen by
Navient, 20 of the 25 borrowers apparently were chosen because their loans were discharged after
Navient purportedly stopped reporting the AL code, and Mr. Varghese indicates that, based on the
data he received, the AL code was not furnished for those 20 borrowers. But one of those 20
borrowers appears on the list of approximately 20,000 borrowers for whom Navient did indeed
furnish the AL code.
                                                 3
